MURNAGHAN, Circuit Judge,
concurring:
With all that Judge Hall has written, I am in agreement. My filing of a concurring opinion is simply to amplify the provision for retaining jurisdiction appearing at the end of the opinion. Among other authority not precluded by any provision of or implication deriving from our opinion, would be the power of the United States district court to enter an order requiring that North not seek to compel issuance by the University to him of a certificate of graduation, decree, diploma, or other similar document, unless and until the state court finally vacates and voids the second expulsion of June, 1977.
North had been granted admission as a student to the University, and so the automatic statutory stay entitled him to reinstatement to the student status. North, however, has never enjoyed the status of a graduate, and the expulsion disqualified him from achieving it. Maintenance of the status quo, pending resolution of the litigation in the state courts, calls for denial of a certificate, decree, diploma, or similar document unless and until the disqualification of North is ended by the ultimate outcome of the law suit.